346 F.2d 152
Florence Lustig CROSSMAN, a/k/a Florence Lustig, trading anddoing business as Florence Lustig, Appellant,v.FONTAINEBLEAU HOTEL CORP., Appellee.FONTAINEBLEAU HOTEL CORP., Appellant,v.Florence Lustig CROSSMAN, a/k/a Florence Lustig, trading anddoing business as Florence Lustig, Appellee.
No. 21999.
United States Court of Appeals Fifth Circuit.
May 10, 1965.

George O. Kluttz, Miami, Fla.  (Robert C. Ward, Miami, Fla., Ward & Ward, Miami, Fla., of counsel), for appellant-appellee.
Richard P. Kenney, Williams, Salomon & Kenney, Miami, Fla., for appellee-appellant.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and DYER, District judge.
PER CURIAM:


1
The judgment of the trial court is affirmed to the extent that the appellant is to recover the principal amount of $6,000 and attorney's fees of $1,500.  The cross-appellant is correct in its challenge of the inclusion in the judgment of the items for travel expense of witnesses and witness fees.  There is no basis in the law for the allowance of these two items.


2
As modified, the judgment is affirmed.